     Case 8:18-cv-00865-PX Document 73 Filed 05/21/19 Page 1 of 2



                             UNITED STATES DISTICT COURT
                            FOR THE DISTRICT OF MARYLAND


TINA M. WINKLER, et al.,                     *
                                             *
        Plaintiffs,                          *     Case No. 18-cv-00865-PX
                                             *
v.                                           *
                                             *
MEDTRONIC, INC., and                         *
HEARTWARE, INC.                              *
                                             *
        Defendants                           *

                              REQUEST FOR HEARING

           Plaintiffs, by counsel, hereby request a hearing in open court on Defendants’

Motion to Dismiss Plaintiffs’ Second Amended Complaint and Plaintiffs’ Opposition

thereto.



                                             /s/ John J. Sellinger
                                             John J. Sellinger    #05236
                                             Greenberg & Bederman, LLC
                                             1111 Bonifant Street
                                             Silver Spring, MD 20910
                                             (301) 589-2200
                                             (301) 589-9424 (fax)
                                             jsellinger@gblawyers.com

                                             Attorneys for Plaintiff




                                            1
  Case 8:18-cv-00865-PX Document 73 Filed 05/21/19 Page 2 of 2




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 21st day of May, 2019, the foregoing document
was filed via the Court’s CM/ECF system upon

Matthew W Saxon, Esquire,
Winston & Strawn, LLP
700 K. Street,, N.W.
Washington, D.C. 20006-3871

and

Scott Ahmad, Esquire
DaWanna McCray, Esquire
Winston & Strawn, LLP
35 Wacker Drive
Chicago, IL 60601

Attorneys for Defendants.


                                         /s/ John J. Sellinger
                                         John J. Sellinger




                                         2
